44 Wash. 2d 308 (1954)
266 P.2d 1058
ALFRED T. CUDMORE, Respondent,
v.
ENOCH R. TJOMSLAND et al., Appellants.[1]
No. 32589.
The Supreme Court of Washington, Department Two.
February 25, 1954.
Pemberton & Orloff, for appellant.
Leo C. Goodman, for respondent.
PER CURIAM:
This appeal presents primarily questions of fact, and there is little dispute as to the applicable law.
Our examination of the record satisfies us that there is evidence to sustain the basic finding of the trial court that there was a warranty by the vendor that a bull and three *309 heifers were free of disease, and that the warranty was breached because the animals were diseased when sold.
[1] We find no merit in any assignment of error except appellants' contention that one item of special damage, a veterinarian's bill for $123, was not established by competent evidence. This contention must be sustained because respondent presented no testimony whatever tending to show that $123 was a reasonable charge for the services rendered by the veterinarian. Whatever may be the rule elsewhere, it is now the established law in this jurisdiction that the reasonable value of services rendered must be established. Carr v. Martin, 35 Wn. (2d) 753, 761, 215 P. (2d) 411 (1950). We direct attention to all of law point No. 4 in that opinion, instead of quoting it here.
The judgment will be reduced by $123, and affirmed as reduced.
NOTES
[1]  Reported in 266 P. (2d) 1058.